DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Claims 1, 8, 15 and 20 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16th, 2021 was filed after the mailing date of the Non-Final office action on May 7th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 6, 7, 14 and 20 were previously indicated as allowable. Only portion of subject matter in claim 20 was incorporated into independent claim 15 instead of incorporating entire claim 20 as noted by previous Non-Final action. Thus, claim 15 is subject to a new ground of rejection.
	Similar amendment have been made to independent claims 1 and 8. Thus, claims 1 and 8 are also subject to a new ground of rejection.
	 
Response to Arguments
Applicant’s arguments, (see remarks pages 10-11 of 12) filed July 29th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 15, the applicant argued that, Claim 15 has been amended to recite the additional features "wherein to determine the path the system is configured to: determine the intermediary transceiver has a link quality to the given transceiver greater than a threshold; and determine a link quality from the master transceiver to the intermediary transceiver is greater than the threshold." Applicant has reviewed the cited art and submits these features in combination with the other features of claim 15 are neither disclosed nor suggested therein. Accordingly, claim 15 is believed to be in condition for allowance...  [Remarks, pages 10-11 of 12].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Cariou fig(s). 1 & 2, pg. 4, ¶33 lines 10-16 discloses as follows:
	... The BF link comparator 206 may determine the strength of the example BF links 126, 128, 130 based on determining a SNR associated with the response packets, determining an RSSI associated with the response packets, and/or using any other method to determine the strength of a signal. In some examples, the BF link comparator 206 compares the strength of each of the example BF links 126, 128, 130 to a threshold strength. In such examples, if the strength of a particular BF link is below the threshold strength, the BF link comparator 206 determines that the particular BF link is not strong enough to submit data and the particular BF link is ignored. In the example environment 100 of FIG. 1, the example BF links 126, 128, 130 are above the threshold strength. ...

	In other words, Cariou teaches:
"determine the path the system is configured to: determine the intermediary transceiver has a link quality to the given transceiver greater than a threshold”; and

“determine a link quality from the master transceiver to the intermediary transceiver is greater than the threshold” by disclosing -  
	
	The BF link comparator 206 determining the strength of the example BF links 126, 128, 130 based on determining a SNR associated with the response packets, determining an RSSI associated with the response packets, and/or using any other method to determine the strength of a signal. The BF link comparator 206 further compares the strength of each of the example BF links 126, 128, 130 to a threshold strength. If the strength of a particular BF link is below the threshold strength, the BF link comparator 206 determines that the particular BF link is not strong enough to submit data and the particular BF link is ignored. In the example environment 100 of FIG. 1, the example BF links 126, 128, 130 are above the threshold strength. ...

	Therefore a prima facie case of obviousness is established by Cariou in view of Tokubo under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites the limitation “a link quality to the given transceiver ...” in lines 2-3. It is unclear if the limitation is referring to “a link quality to the given transceiver...” in claim 8, lines 16-17. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 12, 13, 15 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Cariou et al. (US 2017/0187437 A1) hereinafter “Cariou” in view of Tokubo (US 2018/0093177 A1).

Regarding Claims 1 and 8,
	Cariou discloses a system [see fig. 1, pg. 2, ¶16 lines 1-16, an environment “100” in a wireless local area network (WLAN)] comprising: 
	a plurality of transceivers [see fig. 1, pg. 2, ¶16 lines 1-16, a source (SRC) station “102” and a destination (DST) station “104”], each configured to transmit to another transceiver [see fig. 1, pg. 2, ¶17 lines 1-3; ¶18 lines 1-3, the SRC station “102” wirelessly transmits data to other electrical devices; the DST station “104” wirelessly receives data from a transmission station (i.e., the SRC station “102”)]; and 
	wherein the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is implemented to]: 
	select [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, select] a given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] of the plurality of transceivers [see fig. 1, pg. 2, ¶16 lines 1-16, of the source (SRC) station “102” and the destination (DST) station “104”] based on a measure of a link quality [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, according to a strength or highest rank of the link (i.e., BF link “128”)] from the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, from the BF link facilitated by “Tx” sectors and “Rx” sectors] to a receiving device [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, to a receiver “204” receiving response packets];
	determine a path through the plurality of transceivers from a master transceiver to the receiving device via the given transceiver [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, the receiver “204” receives response packets based on the transmission of packets. The signal determiner “200” determines which of the BF links “126”, “128”, “130” are functional (i.e., which of the Tx sector “112”, “114”, “116” received the response packet)], wherein the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, the BF link(s) “126”, “128”, “130”] comprises at least one intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, includes a signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals], wherein to determine the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, in determining which of the BF links “126”, “128”, “130” are functional] the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is further implemented to]: 
	determine the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, the signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals] has a link quality [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, with a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] to the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, to a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] greater than a threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, is above a threshold strength]; and 
[see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, determine a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] from the master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, from the particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] to the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, to the signal determiner “200”/“302”] is greater than the threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, is above a threshold strength];
	send [see fig(s). 2 & 5: Step “526”, pg. 6, ¶54 lines 12-18, the example transmitter “202” establishes a connection to transmit transmission data using the selected BF link], via the at least one intermediary transceiver [see fig(s). 2 & 3, pg. 4, ¶37 lines 1-9, through the signal determiner “200”/“302”] on the path from the master transceiver to the given transceiver [see fig. 5: Step “526”, pg. 6, ¶54 lines 12-18, on the selected BF link that will be utilized for data transmission based on the BF link associated with the “Tx” sector that received the CTS]; and 
	send from the given transceiver to the receiving device [see fig(s). 2 & 5: Step “522”, pg. 6, ¶53 lines 17-18, transmit an RTS, to the source antenna, if the selected BF link “128” is not busy for the receiver “204” to receive response packets based on the received transmission packets].
	Cariou does not explicitly teach at least one intermediary transceiver “different from the master transceiver and the given transceiver”, and send “an encoded video bitstream”.
	However, Tokubo teaches at least one intermediary transceiver different from the master transceiver and the given transceiver [see fig. 10, pg. 10, ¶124 lines 10-21, feedback data is transmitted over a network “112” comprising a wireless router or other wireless networking device (i.e. a wireless transceiver) different from transceiver “110” (i.e. the master transceiver) and/or transceiver “1034” (i.e. the given transceiver)], and send an encoded video bitstream [see Fig(s). 10/11 A, pg. 11, ¶131, lines 6-9, an encoder “1100” within the transmitter “1030” of the transceiver “110” encodes video data information for sending/transmitting data] via the path [see Fig. 10, pg. 4, ¶124, lines 13-22, via the network/path “112”] from the master transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, from the transceiver “110” associated/coupled with the computer/console “106”] to the given transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, to the transceiver “1034” of the Head Mounted Display (HMD) “102”]; and
	send the encoded video bitstream [see Fig. 11 A, pg. 11, ¶131, lines 6-9, transmit the encoded video data information] from the given transceiver [see Fig(s). 10, pg. 11, ¶126, lines 9-15, from the transceiver “1034”] to the receiver [see Fig. 10, pg. 4, ¶63, lines 1-9, to the Head Mounted Display (HMD)/receiver “102”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one intermediary transceiver “different from the master transceiver and the given transceiver”, and a system configured to: “send an encoded video bitstream via the path from the master transceiver to the given transceiver”; and “send the encoded video bitstream from the given transceiver to the receiver” as taught by Tokubo in the system of Cariou for providing a high fidelity virtual reality experience with a higher video quality [see Tokubo pg. 1, ¶8, lines 1-5].

Regarding Claims 5 and 12,	
	Cariou teaches the system as set forth above.	
	Cariou does not explicitly teach “wherein the master transceiver is connected to a video source which renders a video bitstream” and “the video source is a graphics card comprising one or more graphics processing units”.
	However, Tokubo discloses the master transceiver [see Fig. 10, pg. 4, ¶124, lnes 13-22, the transceiver “110”] is connected to a video source [see Fig. 10, pg. 4, ¶124, lines 13-22, associated/coupled with the computer/console “106”] which renders a video bitstream [see Fig. 10, pg. 3, ¶48, lines 1-10, the computer/console “106” outputs the video and audio for rendering by the HMD “102”] and the video source is a graphics card comprising one or more [see pg. 1, ¶4, lines 7-11, a graphics synthesizer for processing intensive graphics operations].
	Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the master transceiver is connected to a video source which renders a video bitstream” and “the video source is a graphics card comprising one or more graphics processing units” as taught by Tokubo in the system of Cariou for the same motivation as set forth in claim 8.

Regarding Claim 13,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Cariou further discloses a method as recited in claim 8 [see fig(s). 1 & 5, pg. 4, ¶33 lines 1-31, a method to determine the strength of a signal], further comprising identifying the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, further including a signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals] with a link quality [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, with a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] to the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, to a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] being greater than the threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, is above a threshold strength].

Regarding Claim 15,
	Cariou discloses a system [see fig. 1, pg. 2, ¶16 lines 1-16, an environment “100” in a wireless local area network (WLAN)] comprising: 
	a master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, a particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] configured to receive a data from a computing device [see fig. 1, pg. 1, ¶12 lines 1-5, in communication with the computing device for packet transmission] and [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, for transmitting response packets to a receiver “204”]; 
	wherein the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is implemented to]: 
	select [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, select] a given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] of a plurality of transceivers [see fig. 1, pg. 2, ¶16 lines 1-16, of the source (SRC) station “102” and the destination (DST) station “104”] based on a measure of a link quality [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, according to a strength or highest rank of the link (i.e., BF link “128”)] from the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, from the BF link facilitated by “Tx” sectors and “Rx” sectors] to the receiving device [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, to the receiver “204”], determine a path through the plurality of transceivers from the master transceiver to the given transceiver [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, determine which of the BF links “126”, “128”, “130” are functional (i.e., which of the Tx sector “112”, “114”, “116” received a response packet)], wherein the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, the BF link(s) “126”, “128”, “130”] comprises at least one intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, includes a signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals], wherein to determine the path [see fig(s). 1 & 5: Step “504”, pg. 6, ¶50 lines 1-6, in determining which of the BF links “126”, “128”, “130” are functional] the system is configured to [see fig. 1, pg. 2, ¶16 lines 1-16, the environment “100” in the wireless local area network (WLAN) is further implemented to]: 
	determine the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, the signal determiner “200”/“302” analyzing data from incoming signals and generating data to be transmitted as outgoing signals] has a link quality [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, with a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] to the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, to a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors] greater than a threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, is above a threshold strength]; and 
	determine a link quality [see fig(s). 1 & 5: Step “506”, pg. 6, ¶51 lines 1-8, determine a strength (i.e., signal strength) of the BF links “126”, “128”, “130”] from the master transceiver [see fig(s). 1 & 2, pg. 4, ¶33 lines 1-31, from the particular sector (i.e. Tx sector(s) “112”, “114”, “116”)] to the intermediary transceiver [see fig(s) 2 & 3, pg. 4, ¶37 lines 1-9, to the signal determiner “200”/“302”] is greater than the threshold [see fig(s). 1 & 2, pg. 4, ¶33 lines 10-16, is above a threshold strength];
	send [see fig(s). 2 & 5: Step “526”, pg. 6, ¶54 lines 12-18, the example transmitter “202” establishes a connection to transmit transmission data using the selected BF link], via the at least one intermediary transceiver [see fig(s). 2 & 3, pg. 4, ¶37 lines 1-9, through the signal determiner “200”/“302”] and the given transceiver [see fig. 5: Step “526”, pg. 6, ¶54 lines 12-18, on the selected BF link that will be utilized for data transmission] on the path from the master transceiver [see fig. 5: Step “526”, pg. 6, ¶54 lines 12-18, based on the BF link associated with the “Tx” sector that received the CTS] to the receiving device [see fig(s). 1-3 & 5: Step “504”, pg. 6, ¶50 lines 1-6, to the receiver “204”].
	Cariou does not explicitly teach at least one intermediary transceiver “different from the master transceiver and the given transceiver”; and send “an encoded video bitstream”.
	However, Tokubo teaches at least one intermediary transceiver different from the master transceiver and the given transceiver [see fig. 10, pg. 10, ¶124 lines 10-21, feedback data is transmitted over a network “112” comprising a wireless router or other wireless networking device (i.e. a wireless transceiver) different from transceiver “110” (i.e. the master transceiver) and/or transceiver “1034” (i.e. the given transceiver)]; and 
[see Fig(s). 10/11 A, pg. 11, ¶131, lines 6-9, an encoder “1100” within the transmitter “1030” of the transceiver “110” encodes video data information for sending/transmitting data] via the path [see Fig. 10, pg. 4, ¶124, lines 13-22, via the network/path “112”] from the master transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, from the transceiver “110” associated/coupled with the computer/console “106”] to the given transceiver [see Fig. 10, pg. 4, ¶124, lines 13-22, to the transceiver “1034” of the Head Mounted Display (HMD) “102”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one intermediary transceiver “different from the master transceiver and the given transceiver”; a computing device configured to “render a video stream of a virtual reality (VR) environment”; a plurality of passive transceivers each configured to transmit “a video bitstream”; and send “an encoded video bitstream” as taught by Tokubo in the system of Cariou for providing a high fidelity virtual reality experience with a higher video quality [see Tokubo pg. 1, ¶8, lines 1-5].

Regarding Claim 19,
	Cariou teaches the system as set forth above.
	Cariou does not explicitly teach “the computing device comprises a graphics card with one or more graphics processing units configured to render the video stream of the VR environment”. 
	However, Tokubo discloses the computing device comprises a graphics card with one or more graphics processing units [see pg. 1, ¶4, lines 7-14, the computing device or game console “106” is designed with specialized processing hardware, including a CPU, a graphics synthesizer for processing intensive graphics operations, a vector unit for performing geometry transformations, and other hardware, firmware, and software] [see pg. 4, ¶64, lines 1-5, a virtual reality (VR) headset].
	Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the computing device comprises a graphics card with one or more graphics processing units configured to render the video stream of the VR environment” as taught by Tokubo in the system of Cariou for the same motivation as set forth in claim 15.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cariou et al. (US 2017/0187437 A1) hereinafter “Cariou” in view of Tokubo (US 2018/0093177 A1) and in further view of Zhou et al. (US 9,948,413 B1) hereinafter “Zhou” and Vasudevan et al. (US 2009/0150943 A1) hereinafter “Vasudevan”

Regarding Claims 2 and 9, 
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Neither Cariou nor Tokubo explicitly teach the system is configured to perform “a beamforming training procedure” to measure the link quality from the given transceiver to the receiver.
	However, Zhou discloses the system is configured to perform a beamforming training procedure to measure the link quality from the given transceiver to the receiver [see Fig. 3 Step: 302, col. 6, lines 46-53, the HMD “102” performs beam training to identify/measure a beam over which packets of data are wirelessly communicated via a communication link between the HMD “102” and the console “104”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a system that is configured to perform “a beamforming training procedure to measure the link quality from the given transceiver to the [see Zhou col. 1, lines 23-33].
	Neither Cariou, Tokubo nor Zhou explicitly teach “a first phase”, “a plurality of transceivers” and “a transceiver with a highest signal strength as measured at the receiver is selected as the given transceiver”.
	However Vasudevan teaches a first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format], a plurality of transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, a plurality of associated distribution hubs (i.e. of multiple intermediary transceivers)] and a transceiver with a highest signal strength as measured at the receiver is selected as the given transceiver [see fig. 3: Step “320”, pg. 8, ¶67 lines 9-11, a multicast stream with a bitrate and resolution appropriate for the target transceiver is chosen/selected].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first phase”, “a plurality of transceivers” and “a transceiver with a highest signal strength as measured at the receiver is selected as the given transceiver” as taught by Vasudevan in the combined system of Cariou, Tokubo and Zhou for providing an opportunity for video stream content to be delivered using a unicast stream and offering content personalization on an individual subscriber level basis [see Vasudevan pg. 1, ¶2 lines 24-26].

Regarding Claims 3 and 10,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Neither Cariou nor Tokubo explicitly teach the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers “during the beamforming training procedure”.
[see Fig. 3 Step: 306, col. 7, lines 1-16, the HMD/receiver “102” determines/measures during the beam training process if another beam/transceiver with an improved link quality/signal-strength is available for switching the active wireless link from a console “104” to an antenna beam/transceiver within the antenna array of the relay “106”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers “during the beamforming training procedure” as taught by Zhou in the combined system of Cariou and Tokubo for the same motivation as set forth in claim 9.
	Neither Cariou, Tokubo nor Zhou nor explicitly disclose “a first phase”, and “the system is configured to perform a second phase” of the beamforming training procedure “to determine the path from the master transceiver to the given transceiver”.
	However Vasudevan teaches a first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format], and the system is configured to perform a second phase [see pg. 4, ¶40 lines 12-15, a second compressed video data format] of the beamforming training procedure to determine the path from the master transceiver to the given transceiver [see pg. 7, ¶61 lines 10-13, for determining the type of media stream to provide to the transceivers in an associated service group of transceivers served by the distribution hub].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first phase”, and “the system is configured to perform a second phase” of the beamforming training procedure “to determine the path from the master transceiver to the given transceiver” as taught by Vasudevan in the combined system of Cariou, Tokubo and Zhou for the same motivation as set forth in claim 9.

Regarding Claim 16,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Neither Cariou nor Tokubo explicitly teach the system is configured to perform “a beamforming training procedure” to measure the link quality from the given transceiver to the receiver.
	However, Zhou discloses the system is configured to perform a beamforming training procedure to measure the link quality from the given transceiver to the receiver [see Fig. 3 Step: 302, col. 6, lines 46-53, the HMD “102” performs beam training to identify/measure a beam over which packets of data are wirelessly communicated via a communication link between the HMD “102” and the console “104”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a system that is configured to perform “a beamforming training procedure to measure the link quality from the given transceiver to the receiver” as taught by Zhou in the combined system of Cariou and Tokubo for providing a high quality wireless link to be formed or maintained if a wearer of head mounted display (HMD) moves out of range and can freely move in a large area, without loss or degraded quality of the wireless link and providing a desirable user experience [see Zhou col. 1, lines 23-33].
	Neither Cariou, Tokubo nor Zhou explicitly teach “a first phase”, “a plurality of transceivers” and “a transceiver with a highest signal strength as measured at the receiver is selected as the given transceiver”.
	However Vasudevan teaches a first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format], a plurality of transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, a plurality of associated distribution hubs (i.e. of multiple intermediary transceivers)] and a transceiver with a highest signal strength as measured at the receiver is selected as the given transceiver [see fig. 3: Step “320”, pg. 8, ¶67 lines 9-11, a multicast stream with a bitrate and resolution appropriate for the target transceiver is chosen/selected].
[see Vasudevan pg. 1, ¶2 lines 24-26].

Regarding Claim 17,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Neither Cariou nor Tokubo explicitly teach the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers “during the beamforming training procedure”.
	However, Zhou discloses the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers during the beamforming training procedure [see Fig. 3 Step: 306, col. 7, lines 1-16, the HMD/receiver “102” determines/measures during the beam training process if another beam/transceiver with an improved link quality/signal-strength is available for switching the active wireless link from a console “104” to an antenna beam/transceiver within the antenna array of the relay “106”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the receiver is configured to measure a signal strength for each transceiver of the plurality of transceivers “during the beamforming training procedure” as taught by Zhou in the combined system of Cariou and Tokubo for the same motivation as set forth in claim 15.
“a first phase”, and “the system is configured to perform a second phase” of the beamforming training procedure “to determine the path from the master transceiver to the given transceiver”.
	However Vasudevan teaches a first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format], and the system is configured to perform a second phase [see pg. 4, ¶40 lines 12-15, a second compressed video data format] of the beamforming training procedure to determine the path from the master transceiver to the given transceiver [see pg. 7, ¶61 lines 10-13, for determining the type of media stream to provide to the transceivers in an associated service group of transceivers served by the distribution hub].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first phase”, and “the system is configured to perform a second phase” of the beamforming training procedure “to determine the path from the master transceiver to the given transceiver” as taught by Vasudevan in the combined system of Cariou, Tokubo and Zhou for providing an opportunity for video stream content to be delivered using a unicast stream and offering content personalization on an individual subscriber level basis [see Vasudevan pg. 1, ¶2 lines 24-26].

Claims 4, 11, 18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Cariou in view of Tokubo and in further view of Vasudevan et al. (US 2009/0150943 A1) hereinafter “Vasudevan”

Regarding Claims 4 and 11,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Cariou further discloses the system is configured to select a transceiver [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, select] with a highest signal strength [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, according to a strength or highest rank of the link (i.e., BF link “128”)] as the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors].
	Neither Cariou nor Tokubo explicitly disclose “each passive transceiver of the plurality of passive transceivers” is configured to “utilize a different channel from others of the plurality of passive transceivers to transmit during the first phase” of the beamforming training procedure; and the receiver is configured to turn on an omni-direction antenna “during the first phase” of the beamforming training procedure “to determine which channel has a strongest received signal”. 
	However Vasudevan teaches each passive transceiver [see fig. 3, pg. 7, ¶61 lines 1-13, an associated distribution hub] of the plurality of passive transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, of the plurality of associated distribution hubs] is configured to utilize a different channel [see fig. 3, pg. 7, ¶61 lines 1-13, a channel] from others of the plurality of passive transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, of the plurality of associated distribution hubs] to transmit during the first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format]; and 
	the receiver is configured to turn on an omni-direction antenna during the first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format] to determine which channel has a strongest received signal [see pg. 7, ¶61 lines 10-13, for determining the type of media stream to provide to the transceivers in an associated service group of transceivers served by the distribution hub].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “each passive transceiver of the plurality of passive transceivers” is configured to “utilize a different channel from others of the plurality of passive transceivers to transmit during the first phase” of the beamforming training procedure; and the receiver is configured to turn on an omni-direction antenna “during the first phase” of the beamforming training procedure “to determine which channel has a strongest received signal” as [see Vasudevan pg. 1, ¶2 lines 24-26].

Regarding Claim 18,
	The combined system of Cariou and Tokubo teaches the system as set forth above.
	Cariou further discloses the system is configured to select a transceiver [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, select] with a highest signal strength [see fig(s). 1 & 5: Step “514”, pg. 6, ¶53 lines 1-3, according to a strength or highest rank of the link (i.e., BF link “128”)] as the given transceiver [see fig(s). 1 & 5: Step “514”, pg. 2, ¶16 lines 1-16; pg. 6, ¶53 lines 1-3, a beamforming (BF) link facilitated by “Tx” sectors and “Rx” sectors].
	Neither Cariou nor Tokubo explicitly disclose “each passive transceiver of the plurality of passive transceivers” is configured to “utilize a different channel from others of the plurality of passive transceivers to transmit during the first phase” of the beamforming training procedure; and the receiver is configured to turn on an omni-direction antenna “during the first phase” of the beamforming training procedure “to determine which channel has a strongest received signal”. 
	However Vasudevan teaches each passive transceiver [see fig. 3, pg. 7, ¶61 lines 1-13, an associated distribution hub] of the plurality of passive transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, of the plurality of associated distribution hubs] is configured to utilize a different channel [see fig. 3, pg. 7, ¶61 lines 1-13, a channel] from others of the plurality of passive transceivers [see fig. 3, pg. 7, ¶61 lines 1-13, of the plurality of associated distribution hubs] to transmit during the first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format]; and 
	the receiver is configured to turn on an omni-direction antenna during the first phase [see pg. 4, ¶40 lines 12-15, a first compressed video data format] to determine which channel has [see pg. 7, ¶61 lines 10-13, for determining the type of media stream to provide to the transceivers in an associated service group of transceivers served by the distribution hub].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “each passive transceiver of the plurality of passive transceivers” is configured to “utilize a different channel from others of the plurality of passive transceivers to transmit during the first phase” of the beamforming training procedure; and the receiver is configured to turn on an omni-direction antenna “during the first phase” of the beamforming training procedure “to determine which channel has a strongest received signal” as taught by Vasudevan in the combined system of Cariou and Tokubo for providing an opportunity for video stream content to be delivered using a unicast stream and offering content personalization on an individual subscriber level basis [see Vasudevan pg. 1, ¶2 lines 24-26].

Regarding Claim 20,
	The combined system of Cariou and Tokubo teaches the system as recited in claim 15.
	Neither Cariou nor Tokubo explicitly teach wherein, the system is configured to determine the path in response to determining a link quality from the master transceiver to the given transceiver is “not” greater than the threshold.
	However Vasudevan discloses determine the path in response to determining a link quality from the master transceiver to the given transceiver is not greater than the threshold [see pg. 6, ¶53 lines 9-26, the bandwidth allocated to unicast streams is compared to a threshold; the threshold varies dynamically. There is a higher maximum bandwidth threshold in the afternoon and a lower threshold in the evening when more subscribers view programs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system is configured to determine the path in response to determining a link quality from the master transceiver to the given transceiver [see Vasudevan pg. 1, ¶2 lines 24-26].

Allowable Subject Matter
Claims 6, 7 and 14 is/are objected to for being dependent on a rejected base claim (claim 1, 8 or 15) but would be allowable if written in independent form to include the subject matter of the base claim and any intervening claims.

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469